DELAWARE GROUP® EQUITY FUNDS V Delaware Small Cap Value Fund (the “Fund”) Supplement to the Fund’s Statement of Additional Information dated March 29, 2012 Effective July 1, 2012, the following replaces the information in the section entitled “Portfolio Managers – Other Accounts Managed”: The following chart lists certain information about types of other accounts for which the portfolio manager is primarily responsible as of May 31, 2012, unless otherwise noted. Any accounts managed in a personal capacity appear under “Other Accounts” along with other accounts managed on a professional basis. The personal account information presented is for individuals serving as portfolio managers prior to July 1, 2012, and is current as of June 30, 2011. No. of Accounts Total Assets Managed No. of Accounts with Performance-Based Fees Total Assets in Accounts with Performance- Based Fees Damon J. Andres Registered Investment Companies 9 $1.3 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 5 $240.3 million 0 $0 Christopher S. Adams Registered Investment Companies 5 $1.7 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 14 $297.0 million 0 $0 Kristen Bartholdson Registered Investment Companies 6 $2.7 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 32 $3.9 billion 1 $1.2 billion Francis X. Morris Registered Investment Companies 12 $3.0 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 12 $304.4 million 0 $0 Michael S. Morris Registered Investment Companies 5 $1.7 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 17 $297.4 million 0 $0 Donald G. Padilla Registered Investment Companies 5 $1.7 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 16 $298.3 million 0 $0 No. of Accounts Total Assets Managed No. of Accounts with Performance-Based Fees Total Assets in Accounts with Christopher S. Beck Registered Investment Companies 5 $2.2 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 10 $166.5 million 0 $0 Anthony A. Lombardi Registered Investment Companies 6 $2.7 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 31 $3.9 billion 1 $1.2 billion Kevin P. Loome, CFA Registered Investment Companies 17 $17.2 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 14 $2.9 billion 0 $0 D. Tysen Nutt, Jr. Registered Investment Companies 7 $2.8 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 24 $3.9 billion 1 $1.2 billion Thomas H. Chow Registered Investment Companies 12 $18.6 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 13 $4.4 billion 0 $0 Robert A. Vogel, Jr. Registered Investment Companies 6 $2.7 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 32 $3.9 billion 1 $1.2 billion Nikhil G. Lalvani, CFA Registered Investment Companies 6 $2.7 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 29 $3.9 billion 1 $1.2 billion Babak Zenouzi Registered Investment Companies 16 $2.7 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 5 $239.9 million 0 $0 Wayne Anglace Registered Investment Companies 3 $650.0 million 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 28 $329.4 million 0 $0 No. of Accounts Total Assets Managed No. of Accounts with Performance-Based Fees Total Assets in Accounts with Edward Gray Registered Investment Companies 5 $849.5 million 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 10 $535.0 million 0 $0 Parshv A. Shah Registered Investment Companies 3 $92.4 million 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 10 $296.9 million 0 $0 Steven G. Catricks Registered Investment Companies 0 $0 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 0 $0 Kelley A. McKee Registered Investment Companies 0 $0 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 0 $0 Kent P. Madden Registered Investment Companies 0 $0 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 0 $0 . Effective July 1, 2012, the following replaces the information in the section entitled “Portfolio Managers – Compensation Structure – Bonus – Small Cap Value”: Bonus – Small Cap Value (Beck, Catricks, McKee, and Madden). Each named portfolio manager is eligible to receive an annual cash bonus. The bonus pool is determined by the revenues associated with the products a portfolio manager manages. Delaware keeps a percentage of the revenues and the remaining percentage of revenues (minus appropriate expenses associated with relevant product and the investment management team) create the "bonus pool" for the product. Various members of the team have the ability to earn a percentage of the bonus pool with the most senior contributor generally having the largest share. The pool is allotted based on subjective factors (50%) and objective factors (50%). The primary objective factor is the one-year, three-year and five-year performance of the funds managed relative to the performance of the appropriate Lipper peer groups and the performance of institutional composites relative to the appropriate indices. Three-year and five-year performance is weighted more heavily and there is no objective award for a fund whose performance falls below the 50th percentile for a given time period. Individual allocations of the bonus pool are based on individual performance measurements, both objective and subjective, as determined by senior management. Please keep this Supplement for future reference. This Supplement is dated June 29, 2012.
